Exhibit 10.1

AVIZA TECHNOLOGY, INC.

AND

AVIZA, INC.

LOAN AND SECURITY AGREEMENT


--------------------------------------------------------------------------------


This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of April
13, 2007, by and among UNITED COMMERCIAL BANK (“Agent”), the financial
institutions named on the signature pages hereto (each, a “Lender” and
collectively, the “Lenders”) and AVIZA TECHNOLOGY, INC., a Delaware Corporation
(“ATI”) and AVIZA, INC., a Delaware Corporation (“AI”) (each referred to
individually as a “Borrower” and collectively, as the “Borrowers”).

RECITALS

Borrowers wish to obtain credit from time to time from Lenders, and Lenders
desire to extend credit to Borrowers.  This Agreement states the terms on which
Lenders will advance credit to Borrowers, and Borrowers will repay the amounts
owing to Agent.

AGREEMENT

The parties agree as follows:

1.                                      DEFINITIONS AND CONSTRUCTION.

1.1          Definitions.  As used in this Agreement, the following terms shall
have the following definitions:

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, and all other forms of obligations owing to a Borrower arising out of
the sale or lease of goods (including, without limitation, the licensing of
software and other technology) or the rendering of services by such Borrower,
whether or not earned by performance, and any and all credit insurance,
guaranties, and other security therefor, as well as all merchandise returned to
or reclaimed by a Borrower and Borrower’s Books relating to any of the
foregoing.

“Advance” or “Advances” means a cash advance or cash advances made, or Letters
of Credit issued, under the Revolving Facility.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Agent Expenses” means all:  reasonable costs or expenses (including Agent’s
reasonable attorneys’ fees and expenses) incurred in connection with the
preparation, negotiation, administration, and enforcement of the Loan Documents;
reasonable Collateral audit fees; and Agent’s reasonable attorneys’ fees and
expenses incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought; provided, however, that
attorneys’ fees and attorney’s expenses incurred in the preparation and
negotiation of this Agreement and the other Loan Documents shall not exceed
$35,000.

“Borrower’s Books” means all of a Borrower’s books and records including: 
ledgers, records concerning a Borrower’s assets or liabilities, the Collateral,
business operations or financial condition, in electronic or hard copy format.

“Borrowing Base” means an amount equal to eighty percent (80%) of Eligible
Accounts plus twenty-five percent (25%) of Domestic Inventory not to exceed
$13,000,000 plus sixty percent (60%) of Retention Accounts not to exceed
$13,000,000 on a consolidated basis.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which Lenders in the State of California are authorized or required to close.

“Cash” means unrestricted cash and cash equivalents.


--------------------------------------------------------------------------------


“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of a sufficient number of shares of all classes of stock then outstanding of
Borrower ordinarily entitled to vote in the election of directors, empowering
such “person” or “group” to elect a majority of the members of the Board of
Directors of a Borrower, who did not have such power before such transaction.

“Closing Date” means April 13, 2007, the date of this Agreement on which Agent
and the Lenders have agreed to make Credit Extensions of up to Fifty-Five
Million Dollars ($55,000,000).

 “Code” means the California Uniform Commercial Code, as amended from time to
time.

“Collateral” means the property described on Exhibit A attached hereto.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise (without duplication), of that Person with
respect to (i) any indebtedness, lease, dividend, letter of credit or other
obligation of another, including, without limitation, any such obligation
directly or indirectly guaranteed, endorsed, co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable; (ii) any obligations with respect to undrawn
letters of credit issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designed to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Credit Commitment” means the aggregate maximum amount of Credit Extensions that
a lender is obliged to make under this Agreement, as set forth below such
Lender’s signature hereto.

“Credit Extension” means each Advance, Letter of Credit or any other extension
of credit by Agent or Lenders for the benefit of a Borrower hereunder.

“Current Assets” means, as of any applicable date, all amounts that should, in
accordance with GAAP, be included as current assets in the consolidated balance
sheet of Borrowers and each Borrower’s Subsidiaries, as at such date.

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of Borrowers and each Borrower’s Subsidiaries, as at such date,
plus, to the extent not already included therein, all outstanding Obligations
under this Agreement, including all Indebtedness (including without limitation
undrawn letters of credit, if any) that is payable upon demand or within one
year from the date of determination thereof.

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

“Debt to Tangible Net Worth Ratio” means a ratio of Total Liabilities minus
Subordinated Debt to Tangible Net Worth plus Subordinated Debt.


--------------------------------------------------------------------------------


“Deed of Trust” means the Deed of Trust and Security Agreement and Fixture
Filing with Assignment of Rents by and between AI, U.F. Service Corporation and
Agent, dated April 13, 2007.

“Domestic Inventory” means a Borrower’s Inventory located in the United States.

“Eligible Accounts” means those Accounts that arise in the ordinary course of a
Borrower’s or its Subsidiaries’ business that comply with all of such Borrower’s
representations and warranties to Agent set forth in Section 5.3.  Unless
otherwise agreed to by Agent, Eligible Accounts shall not include the following:

(a)           Accounts that the account debtor has failed to pay in full within
90 days of invoice date;

(b)           Accounts with respect to an account debtor, 50% and more of whose
Accounts the account debtor has failed to pay within 90 days of invoice date;

(c)           Accounts with respect to an account debtor, including Subsidiaries
and Affiliates, whose total obligations to Borrower exceed 40% (Concentration
Limit) of all Accounts;

(d)           Accounts with respect to which the account debtor does not have
its principal place of business in the United States, except for Eligible
Foreign Accounts;

(e)           Accounts with respect to which a Borrower is liable to the account
debtor for goods sold or services rendered by the account debtor to such
Borrower, but only to the extent of any amounts owing to the account debtor
against amounts owed to such Borrower;

(f)            Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, demo or
promotional, or other terms by reason of which the payment by the account debtor
may be conditional;

(g)           Accounts with respect to which the account debtor is the United
States or any department, agency, or instrumentality of the United States unless
such Accounts have been assigned in accordance with the Assignments of Claims
Act of 1940, as amended;

(h)           Accounts with respect to which the account debtor is an officer,
employee, agent or Affiliate of a Borrower;

(i)            Accounts that have not yet been billed to the account debtor or
that relate to deposits (such as good faith deposits) or other property of the
account debtor held by a Borrower for the performance of services or delivery of
goods which such Borrower has not yet performed or delivered;

(j)            Customer deposits and Accounts not arising out of the ordinary
course of trade or business; and

(k)           Other Accounts the collection of which Agent reasonably determines
after inquiry and consultation with a Borrower to be doubtful.

“Eligible Assignee” means any Person that is not a competitor of a Borrower.

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States (i)
where the account debtor is publicly traded in their respective region and
acceptable to Agent and (ii) where the Account is backed by foreign credit
insurance or letters of credit reasonably acceptable to Agent.

“Eligible Inventory” means Inventory which is not of the type listed in the next
sentence.  Unless otherwise agreed to by Agent, Eligible Inventory shall not
include the following:

(a)           Packaging materials and displays;


--------------------------------------------------------------------------------


(b)           Obsolete and defective goods or products;

(c)           Inventory on consignment;

(d)           Inventory in transit without insurance;

(e)           Inventory subject to a perfected purchase money security interest;
and

(f)            Specialized or custom-made Inventory not sold within sixty (60)
days for which Agent determines no broad market exists.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which a Borrower has any interest.

“Equipment Advance” means a cash advance or cash advances under the Equipment
Facility.

“Equipment Advance Maturity Date” has the meaning assigned in Section 2.1.1.

“Equipment Facility” means a Credit Extension of up to the lesser of Four
Million Dollars ($4,000,000) or 70% of the orderly liquidation value of existing
Equipment located in the United States.

“Equipment Note” means the promissory note attached hereto as Exhibit E-1.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“Event of Default which continues,” or its like, means an Event of Default,
which is (i) not waived in writing by Agent, (ii) not cured, or (iii) in
existence.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Indebtedness” means without duplication (a) all indebtedness for borrowed money
or the deferred purchase price of property or services, including without
limitation reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other Bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of a Borrower’s right, title, and interest in
and to the following used by one or more Borrowers in the conduct of its
business operations and which is not Inventory and not used to sell or market
Inventory held for sale or delivery to customers:

(a)           Copyrights, Trademarks and Patents;

(b)           Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;

(c)           Any and all design rights which may be available to a Borrower now
or hereafter existing, created, acquired or held;


--------------------------------------------------------------------------------


(d)           Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(e)           All licenses or other rights to use any of the Copyrights, Patents
or Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

(f)            All amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and

(g)           All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

“Interest Period” means for each Advance, a period beginning on the Business Day
an Advance is made and continuing for a period of one month, provided that the
last day of an Interest Period for an Advance shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
provided, further, in all cases such period shall expire not later than the
applicable Maturity Date.

“Inventory” means all present and future inventory in which a Borrower has any
title or ownership interest, including merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products
intended for sale or lease or to be furnished under a contract of service, of
every kind and description now or at any time hereafter owned by or in the
custody or possession, actual or constructive, of a Borrower, including such
inventory as is temporarily out of its custody or possession or in transit and
including any returns upon any accounts or other proceeds, including insurance
proceeds, resulting from the sale or disposition of any of the foregoing and any
documents of title representing any of the above, and a Borrower’s Books
relating to any of the foregoing.  Inventory does not include goods in the
possession of a Borrower on consignment or other similar basis.

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Letter of Credit” means standby, sight or usance (with or without title) letter
of credit or similar undertaking issued by Agent at a Borrower’s request in
accordance with Section 2.1.3.

“LIBOR Rate” means the rate of interest per annum (for all Advances, the LIBOR
rate for a calendar month shall be that in effect on the date of the advance and
thereafter on the first business day of each month) equal to the rate of
interest published in The Wall Street Journal as the one-month LIBOR rate.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Liquidity Ratio” means the sum of Cash plus eighty percent (80%) of Eligible
Accounts net of Retention Accounts plus twenty-five percent (25%) of Domestic
Inventory not to exceed $13,000,000 plus sixty percent (60%) of Retention
Accounts, divided by the amount outstanding on the Revolving Line.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by a Borrower, and any other agreement entered into between a Borrower and Agent
in connection with this Agreement, all as amended or extended from time to time.

“Majority Lenders” means as of any date of determination, Lenders owed more than
50% of the then aggregate unpaid principal amount of the Advances, or, if no
principal amount of the Revolving Notes is outstanding, then Lenders having more
than 50% of the Credit Commitments.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations or condition of the Borrowers, taken as a whole, (ii) the ability of
the Borrowers, taken as a whole, to repay the Obligations or


--------------------------------------------------------------------------------


otherwise perform their obligations under the Loan Documents or (iii) the value
or priority of Agent’s security interest in the Collateral for a reason other
than the acts or omissions of Agent or the Lenders.

“Maturity Date” means the Equipment Advance Maturity Date, the Real Estate
Advance Maturity Date or the Revolving Facility Advance Maturity Date, as
applicable.

“Negotiable Collateral” means all of a Borrower’s present and future letters of
credit of which it is a beneficiary, notes, drafts, instruments, securities,
documents of title, and chattel paper, and Borrower’s Books relating to any of
the foregoing.

“Net Income” means for any fiscal period the amount set forth on the Borrowers’
statement of income and retained earnings (or equivalent statement) for such
period opposite the line item entitled “Net Income.”

“Obligations” means all debt, principal, interest, Agent Expenses and other
amounts owed to Lenders or Agent by a Borrower or Borrowers pursuant to this
Agreement or any other Loan Document, whether absolute or contingent, due or to
become due, now existing or hereafter arising, including any interest that
accrues after the commencement of an Insolvency Proceeding and including any
debt, liability, or obligation owing from a Borrower to others that Agent may
have obtained by assignment or otherwise.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that a
Borrower may now or hereafter become obligated to pay to Agent pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between a Borrower and Agent.

“Permitted Indebtedness” means

(a)           Indebtedness existing on the Closing Date and disclosed in the
Schedule;

(b)           Indebtedness of a Borrower in favor of Agent arising under this
Agreement or any other Loan Document;

(c)           Subordinated Debt;

(d)           Indebtedness to trade creditors incurred in the ordinary course of
business;

(e)           Extensions, refinancings and renewals of any of items (a) through
(d), provided that the principal amount is not increased or the terms modified
to impose more burdensome terms upon a Borrower or its Subsidiaries, as the case
may be;

(f)            Indebtedness incurred in connection with Letters of Credit issued
in the ordinary course of business by Agent; and

(g)           Indebtedness arising under currency agreements, interest rate
agreements, hedging agreements or other similar agreements entered into in the
ordinary course of business.

“Permitted Investment” means:

(a)           Investments of the type existing on the Closing Date disclosed in
the Schedule;

(b)           Investments of cash of the type disclosed in the Schedule;

(c)           Investments between and among the Borrowers and their
Subsidiaries;


--------------------------------------------------------------------------------


(d)           Investments in Subsidiaries solely to the extent necessary to
maintain minimum legal capitalization and sufficient working capital;

(e)           Investments or increases to existing Permitted Investments not
utilizing cash or cash equivalents;

(f)            Advances of expenses to employees in the ordinary course of
business; and

(g)           other Investments with Agent’s consent which shall not be
unreasonably withheld or delayed.

“Permitted Liens” means the following:

(a)           Any Liens existing on the Closing Date and disclosed in the
Schedule;

(b)           Liens for taxes, fees, assessments or other governmental charges
or levies incurred in the ordinary course of business, either not delinquent or
being contested in good faith by appropriate proceedings;

(c)           Liens (i) upon or in any equipment acquired, leased or held by
Borrowers or any Subsidiaries to secure the purchase price or lease amount of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment, or (ii) existing on such equipment at the time of
its acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment;

(d)           Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase;

(e)           Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like persons or entities incurred in
the ordinary course of business that are not yet due and payable or being
contested in good faith;

(f)            Encumbrances consisting of zoning restrictions, easements or
other restrictions on the use of real property;

(g)           Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;

(h)           Liens in favor of Agent for the benefit of Lenders securing the
Obligations of Borrowers hereunder;

(i)            Liens incurred or deposits made in the ordinary course of a
Borrower’s business in connection with worker’s compensation, unemployment
insurance, social security and other like laws;

(j)            Purchase money security interests in Inventory subordinated to
the security interest of Agent on terms reasonably acceptable to Agent; and

(k)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default hereunder.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.


--------------------------------------------------------------------------------


“Pro Rata Share” means each Lender’s pro rata share of the Obligations, as
evidenced by the percentage set forth on the signature pages to this Agreement.

“Real Estate” means the real property located at 440 Kings Village Road, Scott
Valley, CA 95066.

“Real Estate Facility” means the facility under which a Borrower may request
Agent to issue Real Estate Advances, as specified in Section 2.1.2.

“Real Estate Advance” means Credit Extensions of up to the lesser of Thirteen
Million Dollars ($13,000,000) or 70% of the appraisal value of the Real Estate.

“Real Estate Advance Maturity Date” has the meaning assigned in Section 2.1.2.

“Real Estate Note” means the promissory note attached hereto as Exhibit E-2.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System.  Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Lenders by reason of any Regulatory Change against (i) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined or (ii) any category of extensions of credit or other
assets which include Advances.

 “Responsible Officer” means each of the Chief Executive Officer, the Chief
Financial Officer, Vice President, Finance and Vice President, Treasurer of a
Borrower.

“Retention Accounts” means the portion of an Eligible Account held by an account
debtor pending its final acceptance of inventory sold to it by a Borrower.

“Revolving Facility” means the facility under which Borrowers may request Agent
to issue Advances, as specified in Section 2.1.3 hereof.

“Revolving Facility Advance Maturity Date” has the meaning assigned in Section
2.1.3.

“Revolving Line” means Credit Extensions of up to Forty-Four Million Dollars
($44,000,000).

“Revolving Note” means the promissory note attached hereto as Exhibit E-3.

“Schedule” means the Schedule of Exceptions attached hereto.

“Shares” means the shares of capital stock of any Subsidiaries.

“Subordinated Debt” means any debt incurred by a Borrower that is subordinated
to the debt owing by such Borrower to Agent on terms reasonably acceptable to
Agent (and identified in writing as being such by such Borrower and Agent).

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by a Borrower, either directly or through an Affiliate.

“Tangible Net Worth” means at any date as of which the amount thereof shall be
determined, the total shareholder equity in a Borrower plus the principal amount
of Subordinated Debt less intangible assets, determined in accordance with GAAP.


--------------------------------------------------------------------------------


“Total Liabilities” means at any date as of which the amount thereof shall be
determined, all obligations that should, in accordance with GAAP, be classified
as liabilities on the consolidated balance sheet of Borrowers, including in any
event all Indebtedness.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Borrower connected
with and symbolized by such trademarks.

1.2          Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP.  When used herein, the terms
“financial statements” shall include the notes and schedules thereto

2.                                      LOAN AND TERMS OF PAYMENT.

2.1          Credit Extensions.

Borrowers promise to pay to the order of Lenders, in lawful money of the United
States, the aggregate unpaid principal amount of all Credit Extensions made by
Lenders to Borrowers hereunder.  The Borrowers shall also pay interest on the
unpaid principal amount of such Credit Extensions at rates in accordance with
the terms hereof.

2.1.1       Equipment Advance.

(a)           Advance Amount; Payment.  Subject to and upon the terms and
conditions of this Agreement, Borrowers may request one advance in an aggregate
amount up to the lesser of $4,000,000 or 70% of the orderly liquidation value of
the Borrowers’ Equipment located in the United States, such amount having been
determined in an appraisal satisfactory to Agent within 30 days prior to the
Closing Date.   Beginning May 1, 2007, the Borrowers shall repay any outstanding
Equipment Advance in 36 equal monthly installments constituting principal plus
accrued interest.  The entire principal balance and all accrued but unpaid
interest on such Equipment Advance shall be due and payable on the third
anniversary of the Closing Date, such date being “Equipment Advance Maturity
Date.”

(b)           Borrowing Procedure.  When a Borrower desires an Equipment
Advance, such Borrower will notify Agent by facsimile transmission of an advance
request in substantially the form of Exhibit B hereto no later than noon Pacific
Time on the Business Day that is three (3) Business Days prior to the Business
Day on which an Advance is made, and include a copy of the invoice for any
Equipment to be financed.  Agent is authorized to make Advances under this
Agreement, based upon instructions received from a Responsible Officer or a
designee of a Responsible Officer.

(c)           Equipment Note.  The Equipment Advance shall be evidenced by a
promissory note in substantially the form of Exhibit E-1 attached hereto. 
payable to the order of each Lender and representing the obligation of a
Borrower to pay the aggregate unpaid principal amount of all Equipment Advances
made by that Lender, with interest thereon as prescribed in Section 2.2.  Each
Lender is hereby authorized to record in its books and records and on any
schedule annexed to its Equipment Note, the date and amount of each Equipment
Advance made by that Lender, and the date and amount of each payment of
principal thereof, and any such recordation shall constitute prima facie
evidence of the accuracy of the information so recorded; provided that failure
by any Lender to effect such recordation shall not affect a Borrower’s
obligations hereunder.  Prior to the transfer of an Equipment Note, the
transferring Lender shall record such information on any schedule annexed to and
forming a part of such Equipment Note.

2.1.2       Real Estate Advance.

(a)           Advance Amount; Payment.  Subject to and upon the terms and
conditions of this Agreement, a Borrower may request one advance in a principal
amount up to the lesser of $13,000,000 or 70% of the appraisal value of the Real
Estate.  Beginning May 5, 2007, and on the fifth day of each of the next 47
months


--------------------------------------------------------------------------------


(the last such day being the “Real Estate Advance Maturity Date”), Borrower
shall repay the Real Estate Advance in equal installments following a 240-month
amortization schedule.  The entire principal balance and all accrued but unpaid
interest on the Real Estate Advance shall be due and payable on the Real Estate
Advance Maturity Date.

(b)           Borrowing Procedure.  When Borrower desires a Real Estate Advance,
Borrower will notify Agent by facsimile transmission of an advance request in
substantially the form of Exhibit B hereto no later than noon Pacific Time on
the Business Day that is three (3) Business Days prior to the Business Day on
which an Advance is made.  Agent is authorized to make Advances under this
Agreement, based upon instructions received from a Responsible Officer or a
designee of a Responsible Officer.

(c)           Real Estate Note.  The Real Estate Advance shall be evidenced by a
promissory note in substantially the form of Exhibit E-2 attached hereto,
payable to the order of each Lender and representing the obligation of Borrower
to pay the aggregate unpaid principal amount of all Real Estate Advances made by
that Lender, with interest thereon as prescribed in Section 2.2.  Each Lender is
hereby authorized to record in its books and records and on any schedule annexed
to its Real Estate Note, the date and amount of each Real Estate Advance made by
that Lender, and the date and amount of each payment of principal thereof, and
any such recordation shall constitute prima facie evidence of the accuracy of
the information so recorded; provided that failure by any Lender to effect such
recordation shall not affect Borrower’ obligations hereunder.  Prior to the
transfer of the Real Estate Note, the transferring Lender shall record such
information on any schedule annexed to and forming a part of such Real Estate
Note.

2.1.3       Advances under the Revolving Facility.

(a)           Advance Amounts.  Subject to and upon the terms and conditions of
this Agreement, Borrowers may request Advances in an aggregate outstanding
amount not to exceed the lesser of the Revolving Line or the Borrowing Base, in
each case minus the aggregate face amount of outstanding Letters of Credit,
including any drawn but unreimbursed Letters of Credit and each Lender shall
make Advances up to its Pro Rata Share of the requested Advance, provided no
Lender shall at any time be required to make Advances in excess of its Credit
Commitment.  Subject to the terms and conditions of this Agreement, amounts
borrowed pursuant to this Section 2.1.3 may be repaid and reborrowed at any time
prior to the second anniversary of the Closing Date, such date being the
“Revolving Facility Advance Maturity Date,” at which time all Advances under
this Section 2.1.3 shall be immediately due and payable.

(b)           Borrowing Procedure.  Whenever Borrowers desire an Advance,
Borrowers will notify Agent by facsimile transmission of an advance request in
substantially the form of Exhibit B hereto no later than noon Pacific Time on
the Business Day that is three (3) Business Days prior to the Business Day on
which an Advance is made.  Agent is authorized to make Advances under this
Agreement, based upon instructions received from a Responsible Officer or a
designee of a Responsible Officer.  Agent will credit the amount of Advances
made under this Section 2.1.3 to a Borrower’s deposit account, as specified by
Borrowers.

(c)           Payments.  Borrowers shall pay interest on the aggregate
outstanding principal amount of the Advances on the first day of each month for
so long as any Advances are outstanding.  All Advances shall be due and payable
on the Revolving Facility Advance Maturity Date.

(d)           Optional Prepayment of the Advances; Termination.  Borrowers may
at any time prepay any Advance, in whole or in part, without premium or penalty
except as provided in Sections 2.8 and 2.9; and may terminate this Agreement and
any other Loan Documents by giving notice of termination to Agent and the
performance or payment in full of all outstanding Obligations hereunder.

(e)           Lenders Disbursement.   Unless Agent shall have received notice
from a Lender prior to the date of any Advance that such Lender will not make
available to Agent such Lender’s Pro Rata Share of such Advance, Agent may
assume that such Lender has made such portion available to Agent on the date of
such Advance in accordance with this Section and Agent may, in reliance upon
such assumption, make available to Borrowers on such date a corresponding
amount.  If and to the extent that such Lender shall not have so made such
ratable portion available to Agent, such Lender and Borrowers severally agree to
repay to Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made


--------------------------------------------------------------------------------


available to Borrowers until the date such amount is repaid to Agent, at (i) in
the case of Borrowers, the interest rate applicable at the time to such Advance
and (ii) in the case of such Lender, the Federal Funds Rate, as such rate is
quoted in The Wall Street Journal on such date.  If such Lender shall repay to
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Pro Rata Share of such Advance for purposes of this Agreement.  The
failure of any Lender to make available its Pro Rata Share of any Advance shall
not relieve any other Lender of its obligation, if any, hereunder, to make
available its Pro Rata Share of such Advance on the date of such Advance, but no
Lender shall be responsible for the failure of any other Lender to make
available its Pro Rata Share of any Advance on the date of any Advance.

(f)            Revolving Notes.  The Advances made by Lenders pursuant hereto
shall be evidenced by the Revolving Notes in substantially the form of Exhibit
E-3 attached hereto, payable to the order of each Lender and representing the
obligation of Borrowers to pay the aggregate unpaid principal amount of all
Advances made by that Lender, with interest thereon as prescribed in Section
2.2.  Each Lender is hereby authorized to record in its books and records and on
any schedule annexed to its Revolving Note, the date and amount of each Advance
made by that Lender, and the date and amount of each payment of principal
thereof, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that failure by any Lender to
effect such recordation shall not affect Borrowers’ obligations hereunder. 
Prior to the transfer of a Revolving Note, the transferring Lender shall record
such information on any schedule annexed to and forming a part of such Revolving
Note.

2.2          Interest Rates, Payments, and Calculations.

(a)           Interest Rates.  Except as set forth in Section 2.2(b), the
outstanding principal balance of each Credit Extension shall bear interest
(computed daily on the basis of a 360 day year and actual days elapsed), at a
floating rate per annum equal to the LIBOR Rate plus 2.43%; provided, however
that if Borrowers generate a positive net income for fiscal quarters ending
March 31, 2007 and June 30, 2007, then the applicable interest rate shall be
reduced by 0.25%.

(b)           Default Rate.  All Obligations shall bear interest, from and after
the occurrence and during the continuance of an Event of Default, at a rate
equal to three (3) percentage points above the interest rate applicable
immediately prior to the occurrence of an Event of Default.

(c)           Payments.  Any interest not paid when due shall be compounded by
becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder.  All payments shall be made free
and clear of, and without deduction or withholding for, any present or future
taxes or other charges imposed by any jurisdiction.  Payments will be made via
auto debit from the Borrowers’ account at Agent.

(d)           Computation. The applicable rate of interest hereunder shall be
increased or decreased effective as of the day the LIBOR Rate is changed as
provided in the definition thereof, by an amount equal to such change in the
LIBOR Rate.

2.3          Overadvances.  If the aggregate amount of the outstanding Advances
exceed the lesser of the Revolving Line or the Borrowing Base at any time, or if
the aggregate Credit Extensions exceed $55,000,000, Borrowers shall pay to
Agent, in cash, the amount of such excess within two (2) Business Days of
written notice from Agent.

2.4          Crediting Payments.  Prior to the occurrence of an Event of
Default, Agent shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrowers specify.  After the
occurrence and continuance of an Event of Default, the receipt by Agent of any
wire transfer of funds, check, or other item of payment shall be immediately
applied to conditionally reduce Obligations, but shall not be considered a
payment on account unless such payment is of immediately available federal funds
or unless and until such check or other item of payment is honored when
presented for payment.  Notwithstanding anything to the contrary contained
herein, any wire transfer or other payment received by Agent after 12:00 noon
Pacific time shall be deemed to have been received by Agent as of the opening of
business on the immediately following Business Day.  Any wire transfer or other
payment received by Agent before 12:00 noon Pacific time shall be deemed to have
been


--------------------------------------------------------------------------------


received by Agent as of the opening of business on such Business Day.  Whenever
any payment to Agent or Lenders under the Loan Documents would otherwise be due
(except by reason of acceleration) on a date that is not a Business Day, such
payment shall instead be due on the next Business Day, and additional fees or
interest, as the case may be, shall accrue and be payable for the period of such
extension.

2.5          Payments Pro Rata.   Except as provided in Section 2.4, after its
receipt of each payment from or on behalf of Borrowers in respect of any
Obligations of the Borrowers hereunder, Agent shall distribute such payment to
Lenders pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.

2.6          Sharing of Payments.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it in excess of its Pro Rata
Share of payments on account of the Advances obtained by all the Lenders, then
such Lender shall forthwith purchase from the other Lenders such participations
in the Advances owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s Pro Rata
Share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.  Borrowers agree that any Lender so purchasing
a participation from another Lender pursuant to this Section or any other
provision of this Agreement may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right to set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation.

2.7          Fees.  Borrowers shall pay to Agent the following:

(a)           Commitment Fee.   On the Closing Date, a fee of $210,000; and

(b)           Agent Expenses.  On the Closing Date, all Agent Expenses incurred
through the Closing Date, including reasonable attorneys’ fees and expenses for
one counsel to the Agent (up to an aggregate total of $35,000) and, after the
Closing Date, all other Agent Expenses, including attorneys’ fees and expenses
incurred by Agent and Lenders.

2.8          Additional Requirements/Provisions Regarding Advances.

(a)           Borrowers shall pay Agent (for the ratable benefit of Agent and
Lenders) such amounts as are actually incurred by Agent or Lenders in connection
with making any Advances resulting from a change in law that imposes any special
reserve, deposit or other material conditions or requirements related to the
Advances.  Agent will furnish Borrowers with a statement setting forth the basis
and amount of each request by Agent for compensation under this Section 2.8. 
Borrowers shall pay to Agent, upon the request of Agent, such amount or amounts
as shall be sufficient (in the sole good faith opinion of Agent) to compensate
it for any loss, costs or expense actually incurred by it as a result of any
failure by Borrowers to borrow an Advance on the date for such borrowing
specified in the relevant notice of borrowing hereunder.  Agent will notify
Borrowers of any event occurring after the date of the Agreement that will
entitle agent to compensation pursuant to this section as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation.

(b)           If at any time the amount of the Advances for periods equal to the
corresponding Interest Periods or any other period are not commercially
available to Agent in the offshore currency interbank markets, then Agent shall
promptly give notice thereof to Borrowers, and upon the giving of such notice,
Agent’s obligation to make the Advances shall terminate, unless Agent and
Borrowers agree in writing to a different interest rate applicable to Advances. 
If it shall become unlawful for Agent to continue to fund or maintain any
Advances, upon demand and with as much notice as lawful and/or reasonable by
Agent, Borrowers shall prepay the Advances in full with accrued interest thereon
and all other amounts payable by Borrowers hereunder.


--------------------------------------------------------------------------------


2.9          Additional Costs.  In case any law, regulation, treaty or official
directive or the interpretation or application thereof by any court or any
governmental authority charged with the administration thereof or the compliance
with any guideline or request of any central Agent or other governmental
authority:

(a)           subjects Agent or a Lender to any tax with respect to payments of
principal or interest or any other amounts payable hereunder by Borrowers or
otherwise with respect to the transactions contemplated hereby (except for taxes
on the overall net income of Agent or such Lender;

(b)           imposes, modifies or deems applicable any deposit insurance,
reserve, special deposit or similar requirement against assets held by, or
deposits in or for the account of, or loans by, Agent or a Lender; or

(c)           imposes upon Agent or a Lender any other condition with respect to
its performance under this Agreement,

and the result of any of the foregoing is to increase the cost to Agent or
impose any expense upon Agent with respect to the Obligations, Agent shall
notify Borrowers thereof.  Borrowers agree to pay to Agent the amount of such
increase in cost or additional expense as and when such cost or expense is
incurred or determined, upon presentation by Agent of a statement of the amount
and setting forth Agent’s calculation thereof, all in reasonable detail.

2.10        Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 13.12, shall continue in full force and effect for so
long as any Obligations remain outstanding or Agent has any obligation to make
Credit Extensions under this Agreement.  Notwithstanding the foregoing, Agent
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately upon the occurrence and during the continuance of an
Event of Default.  Notwithstanding termination, Agent’s Lien on the Collateral
shall remain in effect for so long as any Obligations are outstanding.

3.                                      CONDITIONS OF LOANS.

3.1          Conditions Precedent to Initial Credit Extension.  The obligation
of Agent to make the initial Credit Extension is subject to the condition
precedent that Agent shall have received, in form and substance reasonably
satisfactory to Agent, the following:

(a)           this Agreement;

(b)           a legal opinion from the Borrowers’ counsel;

(c)           a certificate of the Secretary of each Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement in the forms of Exhibit F-1 and Exhibit F-2 attached hereto;

(d)           a financing statement (Form UCC-1);

(e)           a Deed of Trust (as a condition to the Real Estate Advance);

(f)            an appraisal (as a condition to the Equipment Advance);

(g)           an intellectual property security agreement;

(h)           an assignment separate from certificate covering the capital stock
of AI;

(i)            an audit of the Collateral conducted by an auditor satisfactory
to Agent, the results of which shall be reasonably satisfactory to Agent;


--------------------------------------------------------------------------------


(j)            good standing certificates of each Borrower;

(k)           a Compliance Certificate in the form of Exhibit C attached hereto,
or other mutually agreeable form of such certificate; and

(l)            such other documents, and completion of such other matters, as
Agent may reasonably deem necessary or appropriate.

3.2          Conditions Precedent to all Credit Extensions.  The obligation of
Agent to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

(a)           timely receipt by Agent of the Payment/Advance Form as provided in
Section 2.1;

(b)           the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date).  The making of each Credit Extension shall
be deemed to be a representation and warranty by Borrowers on the date of such
Credit Extension as to the accuracy of the facts referred to in this Section
3.2(b); and

(c)           timely receipt by Agent of company prepared unaudited consolidated
and consolidating balance sheets and income statements for the most recently
ended month in accordance with Section 6.3 and the delivery of such other
documentation specified in Section 6.3 for the most recently ended month.

4.                                      CREATION OF SECURITY INTEREST.

4.1          Grant of Security Interest.  Borrowers grant and pledge to Agent a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt payment of any and all Obligations
and in order to secure prompt performance by each Borrower of such Borrower’s
covenants and duties under the Loan Documents.  Except as set forth in the
Schedule and with respect to motor vehicles and trailers, such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
Collateral acquired after the date hereof. 

4.2          Pledge of Shares.  ATI pledges, assigns and grants to Agent a
security interest in all the capital stock of AI held or owned of record by ATI,
together with all proceeds and substitutions thereof, all cash, stock and other
moneys and property paid thereon, all rights to subscribe for securities
declared or granted in connection therewith, and all other cash and noncash
proceeds of the foregoing, as security for the performance of the Obligations. 
On the Closing Date, the certificate or certificates for the capital stock of AI
will be delivered to Agent, accompanied by an instrument of assignment duly
executed in blank by ATI.  To the extent required by the terms and conditions
governing the capital stock of AI, ATI shall cause the books of AI and any
transfer agent to reflect the pledge of the capital stock of AI.  Unless an
Event of Default shall have occurred and be continuing, ATI shall be entitled to
exercise any voting rights with respect to the relevant capital stock of AI and
to give consents, waivers and ratifications in respect thereof, provided that no
vote shall be cast or consent, waiver or ratification given or action taken
which would be inconsistent with any of the terms of this Agreement or which
would constitute or create any violation of any of such terms.  All such rights
to vote and give consents, waivers and ratifications shall be suspended upon the
occurrence and continuance of an Event of Default.

4.3          Delivery of Additional Documentation Required.  Borrowers shall
from time to time execute and deliver to Agent, at the request of Agent, all
Negotiable Collateral, all financing statements and other documents that Agent
may reasonably request, in form satisfactory to Agent, to perfect and continue
perfected Agent’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.


--------------------------------------------------------------------------------


4.4          Right to Inspect.  Agent (through any of its officers, employees,
or agents) shall have the right, as a condition to making any Credit Extensions
and thereafter from time to time, but no more than twice a year (unless an Event
of Default has occurred which is continuing), to inspect the Borrowers’ Books
and to make copies thereof; provided that Agent shall have only one (1) such
inspection right if the Borrowers comply with Section 6.3 and timely delivers to
Agent, within the time periods for delivery set forth in Section 6.3 below,
quarterly consolidated and consolidating financial statements as set forth in
Section 6.3 below.

5.                                      REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants as follows:

5.1          Due Organization and Qualification. Each Borrower and each
Subsidiary is a corporation or other legal entity duly existing under the laws
of its jurisdiction of organization and qualified and licensed to do business in
any jurisdiction in which the conduct of its business or its ownership of
property requires that it be so qualified except where the failure to be so
qualified would not reasonably likely to have a Material Adverse Effect.

5.2          Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within each Borrower’s powers, have been
duly authorized, and are not in conflict with, and do not constitute a breach
of, any provision contained in each Borrower’s Certificate of Incorporation or
Bylaws, each as amended to date, nor will they constitute an event of default
under any material agreement to which each Borrower is a party or by which each
Borrower is bound.  Each Borrower is not in default under any agreement to which
it is a party or by which it is bound, except to the extent such default would
not reasonably be expected to cause a Material Adverse Effect.   

5.3          No Prior Encumbrances.  Borrower have good and marketable title to
the Collateral, free and clear of Liens, except for Permitted Liens as
determined to exist from time to time. 

5.4          Shares.  Borrowers have full power and authority to create a first
lien on the Shares and no disability or contractual obligation exists that would
prohibit the Borrowers from pledging the Shares pursuant to this Agreement. 
There are no subscriptions, warrants, rights of first refusal or other
restrictions on transfer relative to, or options exercisable with respect to the
Shares.  The Shares have been and will be duly authorized and validly issued,
and are fully paid and non-assessable.  The Shares are not the subject of any
present or threatened suit, action, arbitration, administrative or other
proceeding, and the Borrowers know of no reasonable grounds for the institution
of any such proceedings. 

5.5          Bona Fide Accounts.  The Accounts are bona fide existing
obligations.  The property giving rise to such Accounts has been delivered to
the account debtor or to the account debtor’s agent for immediate shipment to
and unconditional acceptance by the account debtor.

5.6          Merchantable Inventory.  All Eligible Inventory is in all material
respects of good and marketable quality, free from all material defects other
than defects at such rate of occurrence as are customary and usual for
information technology and consumer electronic goods and software.

5.7          Intellectual Property.  Borrowers are the sole owners of the
Intellectual Property, except for non-exclusive licenses granted by Borrowers to
its customers or other third parties in the ordinary course of business.  Each
of the Patents is valid and enforceable, and no part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and
except as disclosed in the Schedule, no claim has been made that any part of the
Intellectual Property violates the rights of any third party.  Borrowers’ rights
as licensees of any individual licensor of intellectual property do not give
rise to more than five percent (5%) of its gross revenue in any given quarter,
including without limitation revenue derived from the sale, licensing, rendering
or disposition of any product or service.  Except as set forth in the Schedule,
each Borrower is not a party to, or bound by, any agreement that restricts the
grant by Borrowers of a security interest in Borrowers’ rights under such
agreement other than agreements entered into by each Borrower with licencors,
vendors and business partners in the ordinary course of Borrowers’ business.


--------------------------------------------------------------------------------


5.8          Name; Location of Chief Executive Office.  Except as disclosed in
the Schedule, Borrowers have not done business under any name other than those
specified on the signature page hereof.  The chief executive office of each
Borrower is located at the address indicated in Section 10 hereof.

5.9          Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrowers or any Subsidiary before
any court or administrative agency in which an adverse decision is reasonably
likely to have a Material Adverse Effect.

5.10        No Material Adverse Change in Financial Statements.  All
consolidated financial statements other than projections related to Borrowers
and any Subsidiary that are delivered by Borrowers to Agent fairly present in
all material respects Borrowers’ consolidated financial condition as of the date
thereof and Borrowers’ consolidated results of operations for the period then
ended.  There has not been a material adverse change in the consolidated
financial condition of Borrowers since the date of the most recent of such
financial statements submitted to Agent.

5.11        Solvency, Payment of Debts.  Borrowers, taken as a whole, are
solvent and able to pay their debts (including trade debts) as they mature.

5.12        Regulatory Compliance.  Except as disclosed on the Schedule,
Borrowers and each Subsidiary have met the minimum funding requirements of ERISA
with respect to any employee benefit plans subject to ERISA.  No event has
occurred resulting from Borrowers’ failure to comply with ERISA that is
reasonably likely to result in Borrowers’ incurring any liability that is
reasonably likely to have a Material Adverse Effect.  Borrowers are not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940.  Borrowers are not engaged
principally, or as one of the important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T and U of the Board of Governors of the Federal Reserve
System).  Borrowers have complied in all material respects with all the
provisions of the Federal Fair Labor Standards Act.  Borrowers have not violated
any statutes, laws, ordinances or rules applicable to it, violation of which is
reasonably likely to have a Material Adverse Effect.

5.13        Environmental Condition.  Except as disclosed in the Schedule, none
of any Borrower’s or any Subsidiary’s properties or assets has ever been used by
such Borrower or any Subsidiary or, to the best of such Borrower’s actual
knowledge, by previous owners or operators, in the disposal of, or to produce,
store, handle, treat, release, or transport, any hazardous waste or hazardous
substance other than in accordance with applicable law; to the best of
Borrower’s actual knowledge, none of Borrower’s properties or assets has ever
been designated or identified in any manner pursuant to any environmental
protection statute as a hazardous waste or hazardous substance disposal site, or
a candidate for closure pursuant to any environmental protection statute; no
lien arising under any environmental protection statute has attached to any
revenues or to any real or personal property owned by any Borrower or any
Subsidiary; and neither any Borrower nor any Subsidiary has received a summons,
citation, written notice, or written directive from the Environmental Protection
Agency or any other federal, state or other governmental agency concerning any
action or omission by any Borrower or any Subsidiary resulting in the releasing,
or otherwise disposing of hazardous waste or hazardous substances into the
environment. 

5.14        Taxes.  Each Borrower and each Subsidiary has filed or caused to be
filed all tax returns required to be filed, and has paid, or has made adequate
provision for the payment of, all taxes reflected therein.

5.15        Subsidiaries.  Borrower does not own any stock, partnership interest
or other equity securities of any Person, except for Permitted Investments.

5.16        Government Consents.  Borrower and each Subsidiary has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrowers’ business as currently conducted except
where the failure to do so is not reasonably likely to have a Material Adverse
Effect. 

5.17        Full Disclosure.  No representation, warranty or other statement
made by Borrowers in any


--------------------------------------------------------------------------------


certificate or written statement furnished to Agent contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained in such certificates or statements not
misleading.

6.                                      AFFIRMATIVE COVENANTS.

6.1          Good Standing.  Each Borrower shall maintain its and each of its
Subsidiaries’ legal existence in its jurisdiction of organization and maintain
qualification in each jurisdiction in which the failure to so qualify is
reasonably likely to have a Material Adverse Effect.  Each Borrower shall
maintain, and shall cause each of its Subsidiaries to maintain in force all
licenses, approvals and agreements, the loss of which is reasonably likely to
have a Material Adverse Effect.

6.2          Government Compliance.  Borrowers shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA.  Borrowers shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, except where the
failure to so comply would not reasonably be likely to cause a Material Adverse
Effect.

6.3          Financial Statements, Reports, Certificates.  Borrowers shall
deliver or make available to Agent the following, in each case in form and
substance reasonably satisfactory to Agent:  (a) as soon as available, but in
any event within forty-five (45) days after the end of each quarter, Borrowers’
consolidated financial statements, prepared in accordance with GAAP,
consistently applied, together with a Compliance Certificate signed by a
Responsible Officer in substantially the form of Exhibit C; and (b) as soon as
available, but in any event within one -hundred twenty (120) days after the end
of Borrowers’ fiscal year, audited consolidated and consolidating financial
statements of Borrowers prepared in accordance with GAAP, consistently applied,
together with an unqualified opinion on such financial statements of an
independent certified public accounting firm reasonably acceptable to Agent. 
Borrowers shall deliver to Agent the following, in each case in form and
substance reasonably satisfactory to Agent: (c) as soon as available, but in any
event within twenty-five (25) days after the end of each month: (i) a Borrowing
Base Certificate signed by a Responsible Officer in substantially the form of
Exhibit D, (ii) an accounts receivable (net of Retention Accounts) aging report,
(ii) an accounts payable aging report, (iii) a Domestic Inventory report, (iv) a
Retention Accounts report, and (v) backlog report; (d) promptly upon receipt of
notice thereof, a report of any legal actions pending or threatened in writing
against either Borrower or any Subsidiary that is reasonably likely to result in
damages or costs to Borrowers or any Subsidiary of Five Hundred Thousand Dollars
($500,000) or more; (e) promptly, and in any event within five (5) Business Days
after the discovery thereof, a report signed by a Responsible Officer notifying
Agent of an Event of Default or of any material labor dispute, material tax
dispute, substantive material changes in operations or management
characteristics or any event which with the passing of time or the giving of
notice or both could become an Event of Default hereunder; (f) as frequently as
desired by Borrowers subject to Agent’s consent thereto, updates of (i) the
Schedule and (ii) the representations and warranties in Article 5 to reflect
changes since the most recent making of such representations and warranties; and
(g) such budgets, sales projections, operating plans or other financial
information as Agent may reasonably request from time to time.

6.4          Collateral Audits.  At Borrowers’ expense, Agent shall have a right
to audit Borrowers’ Accounts and appraise Collateral through Agent’s appointed
auditor, provided that such audits will be conducted no more often than once
every 12 months when the outstanding balance of the Revolving Line is less than
$15,000,000 and once every 6 months when the outstanding balance of the
Revolving Line is at least $15,000,000, unless an Event of Default has occurred
and is continuing.  For the avoidance of doubt, all such audits shall be
conducted at Borrower’s expense. 

6.5          Liquidity Ratio.  Borrowers shall maintain, as of the last day of
each month, a Liquidity Ratio equal to or greater than 1.00 to 1.00.

6.6          Debt to Tangible Net Worth Ratio.  Borrowers shall maintain as of
the last day of each month a Debt to Tangible Net Worth Ratio not greater than
4.00 to 1:00.

6.7          Inventory; Returns.  Borrowers shall cause all returns by their
customers and terminations of customer agreements to be on the same basis and in
accordance with the usual customary practices of Borrowers, as


--------------------------------------------------------------------------------


they exist from time to time.  Borrowers shall promptly notify Agent of all
terminations of customer agreements, and of all customer disputes and customer
claims, where the termination, dispute or claim involves more than Two Million
Dollars ($2,000,000). 

6.8          Taxes.  Each Borrower shall make, and shall cause each Subsidiary
to make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Agent, on written demand, appropriate certificates
attesting to the payment or deposit thereof; and each Borrower will make, and
will cause each Subsidiary to make, timely payment or deposit of all material
tax payments and withholding taxes required of it by applicable laws, including,
but not limited to, those laws concerning F.I.C.A., F.U.T.A., state disability,
and local, state, and federal income taxes, and will, upon written request,
furnish Agent with proof satisfactory to Agent indicating that each Borrower or
a Subsidiary has made such payments or deposits; provided that each Borrower or
a Subsidiary need not make any payment if the amount or validity of such payment
is contested in good faith by appropriate proceedings and is appropriately
reserved against (to the extent required by GAAP) by Borrower.

6.9          Insurance.

(a)           Borrowers, at their expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrowers’
business is conducted on the date hereof, provided that such amounts shall at
all times be greater than or equal to the net aggregate value of Borrowers’
Domestic Inventory and domestic Equipment.  Borrowers shall also maintain
insurance relating to Borrowers’ ownership and use of their property, including
the Real Estate, in amounts and of a type that are customary to businesses
similar to Borrowers’.

(b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as reasonably satisfactory to Agent.  All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Agent, showing Agent as an additional
loss payee thereof and all liability insurance policies shall show the Agent as
an additional insured, and shall specify that the insurer must give at least
twenty (20) days’ notice to Agent before canceling its policy for any reason. 
Upon Agent’s request, Borrowers shall deliver to Agent certified copies of such
policies of insurance and evidence of the payments of all premiums therefor. 
All proceeds payable under any such policy shall, at the option of Agent at any
time any Obligations are outstanding, be payable to Agent to be applied on
account of the Obligations.

6.10        Primary Depository.  Borrowers shall maintain their principal
operating and investment accounts with Agent.  Borrowers may maintain accounts
with other financial institutions to the extent necessary to facilitate payments
by Borrowers in the ordinary course of their business to employees, suppliers
and service providers, provided Agent has a first priority security interest in
such accounts.   

6.11        Lockbox.  Whenever applicable, Borrowers shall cause all remittances
in the form of cash or checks made by any account debtor in respect to any
Accounts to be made to an account maintained with Agent or a post office box
under Agent’s control (the “Lockbox”).  Whenever applicable, all invoices and
other instructions submitted by Borrowers to an account debtor relating to
Account payments shall designate the Lockbox as the place to which such payments
shall be made.  In connection therewith, Borrowers shall execute such documents,
including without limitation a lockbox agreement and take such other actions, as
Agent requests from time to time to effect the provisions of this Section 6.11. 

6.12        Further Assurances.  At any time and from time to time, Borrowers
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Agent to effect the purposes of this
Agreement.

6.13        Deed of Trust.  AI shall abide by the covenants set forth in the
Deed of Trust.


--------------------------------------------------------------------------------


7.                                      NEGATIVE COVENANTS.   Neither any
Borrower nor any Subsidiary will do any of the following:

7.1          Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business, assets or property, other than Transfers in the
ordinary course of business.

7.2          Change in Business.  Engage in or suffer a Change of Control,
engage in any business, or permit any of its Subsidiaries to engage in any
business, other than the businesses currently engaged in by Borrowers and any
business substantially similar or related thereto (or incidental thereto).

7.3          Mergers or Acquisitions.  Without the prior written consent of
Agent, which consent shall not be unreasonably withheld, merge or consolidate,
or permit any of its Subsidiaries to merge or consolidate, with or into any
other business organization (other than mergers or consolidations of a
Subsidiary into another Subsidiary or into any Borrower), or acquire, or permit
any of its Subsidiaries to acquire, all or substantially all of the capital
stock or property of another Person except where (i) such transactions do not in
the aggregate exceed $5,000,000 during any fiscal year, (ii) no Event of Default
has occurred, is continuing or would exist after giving effect to such
transactions, (iii) such transactions do not result in a Change in Control, and
(iv) any Borrower is the surviving entity. 

7.4          Indebtedness.  Create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on any Borrower an obligation to prepay any Indebtedness,
except Indebtedness to Agent.

7.5          Encumbrances.  Create, incur, assume or suffer to exist any Lien
with respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or enter into any agreement
with any Person other than Agent that prohibits or otherwise restricts any
Borrower from encumbering any of its property other than restrictions in
equipment leases or equipment financing documents on Liens on the specific
equipment being leased or financed.

7.6          Distributions.  Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, except that any Borrower may repurchase the stock of employees or former
employees pursuant to stock repurchase agreements as long as an Event of Default
does not exist prior to such repurchase or would not exist after giving effect
to such repurchase without the consent of Agent.

7.7          Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments.

7.8          Transactions with Affiliates.  Except as set forth in the Schedule,
directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower except for transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less
favorable to any Borrower than would be obtained in an arm’s length transaction
with a non-affiliated Person.

7.9          Subordinated Debt.  Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Agent’s
prior written consent.

7.10        Inventory and Equipment.  Store the Eligible Inventory with a
bailee, warehouseman, or similar party (for the avoidance of doubt, such
“similar party” shall not include a landlord) unless Agent has received a pledge
of the warehouse receipt covering such Inventory.  Except for Inventory sold in
the ordinary course of business and except for such other locations as Borrowers
may determine is reasonably necessary for the conduct of its business, Borrowers
shall keep the Eligible Inventory only at the location set forth in Section 10
hereof, the locations set forth in the Schedule and such other locations of
which Borrowers give Agent prior notice. 


--------------------------------------------------------------------------------


7.11        Compliance.  Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose, or fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply in any material respect with the Federal Fair Labor Standards Act or
violate any law or regulation, which violation is reasonably likely to have a
Material Adverse Effect, or a material adverse effect on the Collateral or the
priority of Agent’s Lien on the Collateral, or permit any of its Subsidiaries to
do any of the foregoing.

7.12        Real Estate Covenant.  ATI shall not allow or permit AI to violate
any of the provisions set forth in the Deed of Trust.

8.                                      EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrowers under this Agreement:

8.1          Payment Default.  If a Borrower fails to pay (a) any of the
Obligations, when due or (b) Agent Expenses within 30 days of invoice date;

8.2          Covenant Default.  If a Borrower fails to perform any obligation
under Article 6 or violate any of the covenants contained in Article 7 of this
Agreement; or if a Borrower fails or neglects to perform, keep, or observe any
other material term, provision, condition, covenant, or agreement contained in
this Agreement, in any of the Loan Documents, or in any other present or future
agreement between a Borrower and Agent and as to any default under such other
term, provision, condition, covenant or agreement that can be cured, has failed
to cure such default within fifteen (15) Business Days after such Borrower
receives notice thereof or any officer of such Borrower becomes aware thereof;
provided, however, that if the default cannot by its nature be cured within such
period or cannot after diligent attempts by such Borrower be cured within such
period, and such default is likely to be cured within a reasonable time, then
such Borrower shall have an additional reasonable period (which shall not in any
case exceed thirty (30) days) or other longer period of time as agreed upon by
Agent in writing to attempt to cure such default, and within such reasonable
time period the failure to have cured such default shall not be deemed an Event
of Default (provided that no Credit Extensions will be required to be made
during such cure period);

8.3          Material Adverse Effect.  If any circumstance arises that has a
Material Adverse Effect;

8.4          Attachment.  If any material portion of a Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within thirty (30) days or in any event
not less than five (5) Business Days prior to the date of any proposed sale
thereunder, or if a Borrower is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs, or if a material judgment or other claim becomes a lien or encumbrance
upon any material portion of a Borrower’s assets, or if a notice of lien, levy,
or assessment is filed of record with respect to any of a Borrower’s assets by
the United States Government, or any department, agency, or instrumentality
thereof, or by any state, county, municipal, or governmental agency, and the
same is not paid within thirty (30) days after a Borrower receives notice
thereof, provided that none of the foregoing shall constitute an Event of
Default where such action or event is stayed or an adequate bond has been posted
pending a good faith contest by such Borrower (provided that no Credit
Extensions will be required to be made during such cure period);

8.5          Insolvency.  If Borrowers, taken as a whole, become insolvent, or
if an Insolvency Proceeding is commenced by a Borrower, or if an Insolvency
Proceeding is commenced against a Borrower and is not dismissed or stayed within
forty five (45) days (provided that no Credit Extensions will be made prior to
the dismissal of such Insolvency Proceeding);

8.6          Other Agreements.  If there shall occur an event which is an event
of default under any


--------------------------------------------------------------------------------


agreement to which a Borrower is a party with the effect that a Person shall
have the right, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Five Hundred Thousand Dollars ($500,000);
provided, however, that the foregoing event shall not be an Event of Default
under this Loan Agreement if the event of default under such other agreement is
cured within any applicable cure period;

8.7          Subordinated Debt.  If a Borrower makes any payment on account of
Subordinated Debt, except to the extent such payment is allowed under any
subordination agreement entered into with Agent;

8.8          Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least Two Million Dollars
($2,000,000) in excess of available insurance coverage by a third party insurer
neither denying nor reserving the right to deny coverage shall be rendered
against a Borrower and shall remain unsatisfied and unstayed for a period of
thirty (30) days or in any event later than five (5) Business Days prior to the
date of any proposed sale to be held by or on behalf of the judgment creditor to
satisfy any such judgment or judgments (provided that no Credit Extensions will
be made prior to the satisfaction or stay of such judgment);

8.9          Guaranty.  If any guaranty of all or a portion of the Obligations
(a “Guaranty”) ceases for any reason to be in full force and effect, other than
due to the act or omission of Agent or Lenders or any guarantor fails to perform
any obligation under any Guaranty or a security agreement securing any Guaranty
(collectively, the “Guaranty Documents”), or any event of default occurs under
any Guaranty Document or any guarantor revokes or purports to revoke a Guaranty,
or any material misrepresentation or material misstatement exists now or
hereafter in any warranty or representation set forth in any Guaranty Document
or in any certificate delivered to Lender in connection with any Guaranty
Document, or if any of the circumstances described in Sections 8.3 through 8.9
occurs with respect to any guarantor; or

8.10        Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Agent by any Responsible Officer
pursuant to this Agreement or to induce Agent to enter into this Agreement or
any other Loan Document.

9.                                      AGENT’S RIGHTS AND REMEDIES.

9.1          Rights and Remedies.  Upon the occurrence and during the
continuation of an Event of Default when any Obligations are outstanding, Agent
may, at its election, without notice of its election and without demand, do any
one or more of the following, all of which are authorized by Borrowers:

(a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in Section
8.5 all Obligations shall become immediately due and payable without any action
by Agent);

(b)           Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement or under any other agreement between a Borrower
and Agent;

(c)           Require that Borrowers (i) deposit cash with Agent in an amount
equal to the amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letter of Credit,
and Borrowers shall forthwith deposit and pay such amounts, and (ii) pay in
advance all Letters of Credit fees scheduled to be paid or payable over the
remaining term of the Letters of Credit;

(d)           Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Agent reasonably considers
advisable;

(e)           Make such payments and do such acts as Agent reasonably considers
necessary or reasonable to protect its security interest in the Collateral;


--------------------------------------------------------------------------------


(f)            Set off and apply to the Obligations any and all (i) balances and
deposits of Borrowers held by Agent, or (ii) indebtedness at any time owing to
or for the credit or the account of Borrowers held by Agent;

(g)           Ship, store, finish, repair, prepare for disposition, and dispose
of the Collateral in accordance with the Code, and apply any proceeds to the
Obligations in whatever manner or order Agent deems appropriate, including
without limitation the application of such proceeds to all costs and expenses
incurred in connection with such disposition;

(h)           Effect the transfer of any securities included in the Collateral
(including but not limited to the Shares) into the name of Agent and cause new
certificates representing such securities to be issued in the name of Agent or
its transferee; 

(i)            Agent may credit bid and purchase at any public sale; and

(j)            Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrowers.

9.2          Power of Attorney.  Effective only upon the occurrence and during
the continuance of an Event of Default, Borrowers hereby irrevocably appoint
Agent (and any of Agent’s designated officers, or employees) as each Borrower’s
true and lawful attorney to:  (a) send requests for verification of Accounts or
notify account debtors of Agent’s security interest in the Accounts; (b) endorse
a Borrower’s name on any checks or other forms of payment or security that may
come into Agent’s possession; (c) sign a Borrower’s name on any invoice or bill
of lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to a Borrower’s policies of insurance; (f)
settle and adjust disputes and claims respecting the accounts directly with
account debtors, for amounts and upon terms which Agent determines to be
reasonable; (g) file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of Borrowers where permitted by law; and (h)
dispose of the Collateral to the extent permitted under the Code; provided Agent
may exercise such power of attorney to sign the name of a Borrower on any of the
stock powers described in Section 4 regardless of whether an Event of Default
has occurred.  The appointment of Agent as each Borrower’s attorney in fact, and
each and every one of Agent’s rights and powers, being coupled with an interest,
is irrevocable until all of the Obligations have been fully repaid and performed
and Agent’s obligation to provide advances hereunder is terminated.

9.3          Accounts Collection.  After the occurrence of an Event of Default
that continues, Agent may notify any Person owing funds to Borrower of Agent’s
security interest in such funds and verify the amount of such Account.  Each
Borrower shall collect all amounts owing to such Borrower for Agent, receive in
trust all payments as Agent’s trustee, and immediately deliver such payments to
Agent in their original form as received from the account debtor, with proper
endorsements for deposit.

9.4          Right of Set-off.  Subject to Section 2, in addition to any rights
now or hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuation
of an Event of Default, each Lender is authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to
Borrowers or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender
(including, without limitation, by branches and agencies of such Lender wherever
located) to or for the credit or the account of a Borrower against and on
account of the Obligations and liabilities of a Borrower to such Lender under
this Agreement or under any of the other Loan Documents, and all other claims of
any nature or description arising out of or connected with this Agreement or any
other Loan Document, irrespective of whether or not such Lender shall have made
any demand hereunder and although said Obligations, liabilities or claims, or
any of them, shall be contingent or unmatured.  Notwithstanding the foregoing
provisions of this Section, if at any time the Credit Extensions are secured by
real property, no Lender shall exercise a right of setoff, banker’s lien or
counterclaim or take any court or administrative action to enforce any provision
of the Credit Documents if such action would constitute an “action” within the
meaning of Section 726 of the California Code of Civil Procedure without
obtaining the prior consent of Agent and the other Lender,


--------------------------------------------------------------------------------


and any attempted exercise by any Lender of any such action without first
obtaining such consent shall be null and void.  The provisions of the preceding
sentence are solely for the benefit of the Lenders and no Borrower shall have
any rights therein.

9.5          Agent and Lender Expenses.  If Borrowers fail to pay any amounts or
furnish any required proof of payment due to third persons or entities, as
required under the terms of this Agreement, then Agent may do any or all of the
following after reasonable notice to Borrowers:  (a) make payment of the same or
any part thereof; (b) set up such reserves under the Revolving Facility as Agent
deems necessary to protect Agent from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.9
of this Agreement, and take any action with respect to such policies as Agent
deems prudent.  Any amounts so paid or deposited by Agent shall constitute Agent
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral.  Any payments made by Agent shall not constitute an agreement by
Agent to make similar payments in the future or a waiver by Agent of any Event
of Default under this Agreement.  After the occurrence of an Event of Default
which continues, Borrowers shall reimburse each Lender, upon demand, for all
costs and expenses, including reasonable attorney’s fees, incurred in connection
with any of the Loan Documents.

9.6          Shares.  Each Borrower recognizes that Agent may be unable to
effect a public sale of any or all the Shares, by reason of certain prohibitions
contained in federal securities laws and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Borrower acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  Agent shall be under no obligation to
delay a sale of any of the Shares for the period of time necessary to permit the
issuer thereof to register such securities for public sale under federal
securities laws or under applicable state securities laws, even if such issuer
would agree to do so.  Upon the occurrence of an Event of Default which
continues, Agent shall have the right to exercise all such rights as a secured
party under the California Uniform Commercial Code as it, in its sole judgment,
shall deem necessary or appropriate, including without limitation the right to
liquidate the Shares and apply the proceeds thereof to reduce the Obligations. 
Effective only upon the occurrence and during the continuance of an Event of
Default, each Borrower hereby irrevocably appoints Agent (and any of Agent’s
designated officers, or employees) as such Borrower’s true and lawful attorney
to enforce such Borrower’s rights against any Subsidiary, including the right to
compel any Subsidiary to make payments or distributions owing to such Borrower. 

9.7          Agent’s Liability for Collateral.  So long as Agent (i) complies
with reasonable banking practices, (ii) is not grossly negligent, or (iii) does
not engage in willful misconduct with respect to the Collateral, Agent shall not
in any way or manner be liable or responsible for:  (a) the safekeeping of the
Collateral; (b) any loss or damage thereto occurring or arising in any manner or
fashion from any cause; (c) any diminution in the value thereof; or (d) any act
or default of any carrier, warehouseman, bailee, forwarding agency, or other
person whomsoever.  All risk of loss, damage or destruction of the Collateral
not consented to by Agent shall be borne by Borrower.  Any surplus remaining
after payment in full of the Obligations from the proceeds of the liquidation of
any of the Collateral, shall be paid to Borrower as provided by law.

9.8          Remedies Cumulative.  Agent’s remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative but such remedies
may only be exercised, if at all, following and during the continuation of an
Event of Default.  Agent shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by Agent of one right or remedy shall be deemed an election, and no
waiver by Agent of any Event of Default on a Borrower’s part shall be deemed a
continuing waiver.  No delay by Agent shall constitute a waiver, election, or
acquiescence by it.  No waiver by Agent shall be effective unless made in a
written document signed on behalf of Agent and then shall be effective only in
the specific instance and for the specific purpose for which it was given.

9.9          Demand; Protest.  Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held


--------------------------------------------------------------------------------


by Agent on which a Borrower may in any way be liable.

10.                               NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
facsimile to Borrowers or to Agent, as the case may be, at its addresses set
forth below:

If to Borrower:

 

Aviza Technology, Inc.

 

 

440 Kings Village Road

 

 

Scotts Valley, CA 95066

 

 

Attn: Patrick O’Connor and John Joy

 

 

Fax: 831-439-6320

 

 

 

If to Agent:

 

United Commercial Bank

 

 

5201 Great America Parkway, #300

 

 

Santa Clara, CA 95054-1140

 

 

Attn: Yu-Fu Lin

 

 

FAX: (408) 748-1268

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other. 

11.                               JURY TRIAL WAIVER, JUDICIAL REFERENCE.

BORROWERS, LENDERS AND AGENT EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT.  EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IF THIS JURY TRIAL WAIVER IS NOT
ENFORCEABLE THE PARTIES HERETO WILL RESOLVE ALL CLAIMS, DISPUTES AND OTHER
MATTERS BY JUDICIAL REFERENCE UNDER CODE OF CIVIL PROCEDURE SECTION 638 ET SEQ.
BEFORE A MUTUALLY ACCEPTABLE REFEREE OR, IF NONE, BY A REFEREE APPOINTED BY THE
PRESIDING JUDGE OF THE CALIFORNIA SUPERIOR COURT FOR SANTA CLARA COUNTY.

12.                               THE AGENT.

12.1        Authorization and Action.  Each Lender appoints and authorizes Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement as are delegated to Agent by the terms hereof, together with such
powers as are reasonably incidental thereto.  As to any matters not expressly
provided for by this Agreement (including enforcement or collection of the
Notes), Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that Agent shall not be required to
take any action that exposes Agent to personal liability or that is contrary to
this Agreement or applicable law.  Except as otherwise provided for in this
Agreement, no Lender shall take any action to collect amounts due hereunder,
enforce any obligations of Borrowers or exercise any remedies against Borrowers
arising out of this Agreement without the prior written consent of Agent.  Agent
agrees to give to each Lender prompt notice of (a) each notice or report given
to it by Borrowers pursuant to the terms of this Agreement (including but not
limited to those set forth in Section 6.3


--------------------------------------------------------------------------------


hereof), and (b) any Event of Default hereunder.  The provisions of this Article
12 are solely for the benefit of Lenders and Agent and no Borrower has any
rights as a third party beneficiary of any of the provisions hereof.

12.2        Agent’s Reliance, Etc.  Neither Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct.  Without limitation of
the generality of the foregoing, Agent:  (i) may treat the payee of any Note as
the holder thereof until Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to Agent; (ii)
may consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement on the part of
Borrowers or to inspect the property (including the books and records) of
Borrowers; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing believed by
it to be genuine and signed or sent by the proper party or parties.

12.3        Agent and Affiliates.  With respect to its obligations hereunder,
the Advances made by it, and the Note issued to it, Agent shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Agent in its individual capacity. 
Agent and its respective Affiliates may accept deposits from, lend money to, act
as trustee under indentures of, and generally engage in any kind of business
with, Borrowers, any subsidiaries of a Borrower, and any Person who may do
business with or own securities of a Borrower or any subsidiary of a Borrower,
all as if Agent were not Agent, and without any duty to account therefor to
Lenders.

12.4        Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

12.5        Indemnification.  Lenders shall indemnify Agent (to the extent not
reimbursed by Borrowers), ratably according to the respective principal amounts
of the Notes then held by each of them (or if no Notes are at the time
outstanding or if any Notes are held by Persons who are not Lenders, ratably
according to the respective amounts of their Credit Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by Agent under this Agreement in its capacity as Agent,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross negligence or willful
misconduct.  Without limiting the foregoing, each Lender shall reimburse Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that Agent is not reimbursed for such expenses by Borrowers. 
Notwithstanding the foregoing, to the extent that both Lenders and Borrowers
have indemnification obligations with respect to any matter, the indemnification
obligations of Borrowers shall be primary and the indemnification obligations of
Lenders shall be secondary with respect to such matter, and if Agent shall
recover any amount from Borrowers with respect to a Borrower’s indemnification
obligation for which the Agent has received any payment from Lenders, Agent
shall return to such contributing Lenders on a pro rata basis any amount in
excess of the amount necessary to fully indemnify Agent

12.6        Successor Agent.  Agent may resign at any time by giving written
notice thereof to Lenders and Borrowers and may be removed at any time with or
without cause by the Majority Lenders.  Upon any such


--------------------------------------------------------------------------------


resignation or removal, the Majority Lenders shall have the right to appoint a
successor Agent with the prior consent of Borrowers, which consent shall not be
unreasonably withheld or delayed, provided that such consent of the Borrowers
shall not be required at any time an Event of Default exists and continues.  If
no successor Agent shall have been so appointed by the Majority Lenders, and
shall have accepted such appointment, within thirty (30) days after the retiring
Agent’s giving of notice of resignation or the Majority Lenders’ removal of the
retiring Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial Lender organized under the laws of
the United States or of any State thereof and having a combined capital and
surplus of at least One-Hundred Million Dollars ($100,000,000).  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations as Agent under this
Agreement.  After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Article 12 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

13.                               CO-BORROWERS. 

13.1        Co-Borrowers.  Borrowers are jointly and severally liable for the
Obligations and Agent may proceed against one Borrower to enforce the
Obligations without waiving its right to proceed against the other Borrower. 
This Agreement and the Loan Documents are a primary and original obligation of
each Borrower and shall remain in effect notwithstanding future changes in
conditions, including any change of law or any invalidity or irregularity in the
creation or acquisition of any Obligations or in the execution or delivery of
any agreement between Agent and any Borrower.  Each Borrower shall be liable for
existing and future Obligations as fully as if all of the Advance was advanced
to such Borrower.  Agent may rely on any certificate or representation made by
any Borrower as made on behalf of, and binding on, all Borrowers.  Each Borrower
appoints each other Borrower as its agent with all necessary power and authority
to give and receive notices, certificates or demands for and on behalf of both
Borrowers, to act as disbursing agent for receipt of any loans on behalf of each
Borrower and to apply to Agent on behalf of each Borrower for the Advance, any
waivers and any consents.  This authorization cannot be revoked, and Agent need
not inquire as to one Borrower’s authority to act for or on behalf of another
Borrower.

13.2        Subrogation and Similar Rights.  Each Borrower irrevocably waives,
until all Obligations are satisfied, all rights that it may have at law or in
equity (including, without limitation, any law subrogating the Borrower to the
rights of Agent under the Loan Documents) to seek contribution, indemnification,
or any other form of reimbursement from any other Borrower, or any other Person
now or hereafter primarily or secondarily liable for any of the Obligations, for
any payment made by the Borrower with respect to the Obligations in connection
with the Loan Documents or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by the Borrower with respect to the Obligations in
connection with the Loan Documents or otherwise.  Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
Section shall be subject and subordinate to the rights and Lien of Agent and
Lenders under this Agreement and the other Loan Documents.  If any payment is
made to a Borrower in contravention of this Section, such Borrower shall hold
such payment in trust for Agent and such payment shall be promptly delivered to
Agent for application to the Obligations, whether matured or unmatured.

13.3        Waivers of Notice.  Each Borrower waives, to the extent permitted by
law, notice of acceptance hereof; notice of the existence, creation or
acquisition of any of the Obligations; notice of an Event of Default except as
set forth herein; notice of the amount of the Obligations outstanding at any
time; notice of any adverse change in the financial condition of any other
Borrower or of any other fact that might increase the Borrower’s risk;
presentment for payment; demand; protest and notice thereof as to any
instrument; and all other notices and demands to which the Borrower would
otherwise be entitled by virtue of being a co-borrower or a surety.  Each
Borrower waives any defense arising from any defense of any other Borrower, or
by reason of the cessation from any cause whatsoever of the liability of any
other Borrower.  Agent’s failure at any time to require strict performance by
any Borrower of any provision of the Loan Documents shall not waive, alter or
diminish any right of Agent thereafter to demand strict compliance and
performance therewith.  Each Borrower also waives any defense arising from any
act or omission of Agent that changes the scope of the Borrower’s risks
hereunder.  Each Borrower hereby waives any right to assert against Agent any
defense (legal or equitable), setoff, counterclaim, or claims that such Borrower
individually may now or hereafter have against another Borrower or any other
Person liable to Agent with respect to the Obligations in any manner or
whatsoever.


--------------------------------------------------------------------------------


13.4        Subrogation Defenses.  Until all Obligations are paid in full and
Agent has no further obligation to make Credit Extensions to Borrower, each
Borrower hereby waives any defense based on impairment or destruction of its
subrogation or other rights against any other Borrower and waives all benefits
which might otherwise be available to it under California Civil Code Sections
2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850, 2899, and 3433 and California
Code of Civil Procedure Sections 580a, 580b, 580d and 726, as those statutory
provisions are now in effect and hereafter amended, and under any other similar
statutes now and hereafter in effect.

13.5        Right to Settle, Release.  

(a)           The liability of Borrowers hereunder shall not be diminished by
(i) any agreement, understanding or representation that any of the Obligations
is or was to be guaranteed by another Person or secured by other property, or
(ii) any release or unenforceability, whether partial or total, of rights, if
any, which Agent may now or hereafter have against any other Person, including
another Borrower, or property with respect to any of the Obligations.

(b)           Without notice to any given Borrower and without affecting the
liability of any given Borrower hereunder, Agent may (i) compromise, settle,
renew, extend the time for payment, change the manner or terms of payment,
discharge the performance of, decline to enforce, or release all or any of the
Obligations with respect to any other Borrower by written agreement with such
other Borrower, (ii) grant other indulgences to another Borrower in respect of
the Obligations, (iii) modify in any manner any documents relating to the
Obligations with respect to any other Borrower by written agreement with such
other Borrower, (iv) release, surrender or exchange any deposits or other
property securing the Obligations, whether pledged by a Borrower or any other
Person, or (v) compromise, settle, renew, or extend the time for payment,
discharge the performance of, decline to enforce, or release all or any
obligations of any guarantor, endorser or other Person who is now or may
hereafter be liable with respect to any of the Obligations.

13.6        Subordination.  All indebtedness of a Borrower now or hereafter
arising for borrowed money held by another Borrower is subordinated to the
Obligations and the Borrower holding the indebtedness shall take all actions
reasonably requested by Agent to effect, to enforce and to give notice of such
subordination.

14.                               MISCELLANEOUS.

14.1        Amendments.  No amendment or waiver of any provision of the Loan
Documents nor consent to any departure by a Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following:  (a) waive any of the
conditions specified in Section 3.1, (b) reduce the principal of, or interest
on, the Notes or any fees or other amounts payable hereunder, (c) postpone any
date fixed for, or amount of, any payment of principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, (d) increase the Credit
Commitment of any Lender, (e) change the percentage of the Credit Commitments or
of the aggregate unpaid principal amount of the Notes, that shall be required
for the Lenders or any of them to take any action hereunder, or release any
material portion of any Collateral, (f) amend the definition of “Majority
Lenders” set forth in Article 1, or (g) amend this Section 14.1; and provided,
further, that no amendment, waiver or consent shall, unless in writing and
signed by Agent in addition to the Lenders required above to take such action,
affect the rights or duties of Agent under this Agreement or any other Loan
Document.  With the consent of the Agent, additional Lenders may execute this
Agreement, and, as a consequence of such additions, the aggregate Credit
Commitments hereunder may be increased.  Upon the concurrence of Agent and
Borrowers, any Lender may be replaced and the Credit Commitments hereunder
adjusted accordingly.

14.2        Notices, Etc.  Except as otherwise set forth in this Agreement, all
notices and other communications provided for hereunder shall be in writing
(including telex or facsimile communication) and mailed or sent by facsimile or
delivered, if to the Borrowers, at the address set forth in Section 10 hereof;
if to any Borrower, at its address set forth on the signature page hereof; and
if to any Lender, or an Agent, at its address set forth on the signature page
hereof; or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties.  All such notices and
communications shall be effective three (3) Business Days after deposit in the
U.S. mail, postage prepaid, when sent by facsimile, or when delivered,
respectively.


--------------------------------------------------------------------------------


14.3        Additional Lenders; Assignments; Participations.

(a)           None of the Loan Documents nor any rights thereunder may be
assigned by Borrowers (other than assignments between and among Borrowers and
assignments to a Subsidiary in circumstances not otherwise constituting an Event
of Default) without the prior written consent of all the Lenders, which consent
may be granted or withheld in the Lenders’ sole discretion.  Upon prior written
notice to Borrowers, any Lender may assign, from time to time, all or any
portion of its Pro Rata Share of the Credit Commitments and its Note in an
amount not less than the lesser of (i) $5,000,000 or (iii) one hundred percent
(100%) of such Lender’s interest in the Credit Commitments and Note to (i) an
Affiliate of that Lender, without the prior written approval of Agent or
Borrowers, or (ii) any other financial institution acceptable to Agent which is
an Eligible Assignee, provided that an assignee may not assign its interest (A)
to any Person who is not itself an Eligible Assignee and (B) without notice to
Borrowers and the consent of the Agent, and provided further that the parties to
each such assignment shall execute and deliver to Agent and Borrowers an
assignment agreement in a form acceptable to Agent.  Upon (A) such execution and
delivery and (B) except in the case of an assignment pursuant to clause (i) of
the preceding sentence, payment of a fee in the amount of $2,500 to Agent to
cover administrative costs, from and after the effective date of such assignment
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it,
relinquish its rights and be released from its obligations under this Agreement
(other than pursuant to Section 14.4(f)), and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto,
subject to its continuing obligations under Section 14.4(f).  The Credit
Commitments hereunder shall be modified to reflect the Credit Commitment of such
assignee, and, if any such assignment occurs while any Notes are outstanding,
new Notes shall, upon the surrender of the assigning Lender’s Notes, be issued
to such assignee and to the assigning Lender as necessary to reflect the new
Credit Commitments of the assigning Lender and of its assignee.

(b)           If, in connection with any proposed amendment, waiver or consent
to any of the provisions of this Agreement or any other Loan Document as
contemplated by Section 14.1, the consent of the Majority Lenders or the
unanimous consent of all Lenders is required but cannot be obtained for the lack
of consent by a Lender, then the Agent shall have the right, but not the
obligation, to cause any such non-accepting or non-consenting Lender (each, a
“Replaced Lender”) to assign (a “Forced Assignment”) all of the Credit
Commitments and other rights and obligations of the Replaced Lender under the
Loan Documents to another Person (which may be a Lender or any other Person
reasonably acceptable to the Borrowers (such Lender or other Person, a
“Replacement Lender”)) identified by the Agent in writing to the Replaced
Lender, provided that such Replacement Lender is willing to consent to the
proposed amendment, waiver or consent.

If a Forced Assignment occurs, the Replaced Lender and the Replacement Lender
shall enter into an Assignment and Acceptance, in form and substance acceptable
to Agent, pursuant to which the Replacement Lender shall acquire all of the
outstanding Credit Commitments of the Replaced Lender and, in connection
therewith, shall pay to the Replaced Lender in respect thereof an amount equal
to the sum of (a) an amount equal to the principal of, and all accrued interest
on, all outstanding Credit Commitments of the Replaced Lender, and (b) an amount
equal to all accrued, but theretofore unpaid, fees, expenses and other
reimbursable costs owing to the Replaced Lender under the Loan Documents.  Upon
(i) the execution of an Assignment and Acceptance in connection with a Forced
Assignment by the Replaced Lender and the Replacement Lender; (ii) delivery of a
copy of such Assignment and Acceptance to the Agent, together with payment
instructions, addresses and related information with respect to the Replacement
Lender; (iii) the payment to the Replaced Lender by the Replacement Lender of
the amounts referred to in the preceding sentence; (iv) the payment to the
Replaced Lender by the Borrowers of all obligations of the Borrowers due and
owing to the Replaced Lender at such time (other than those specifically
described in the preceding sentence); (v) the payment to the Agent by the
Replacement Lender of a $3,500 processing fee; and (vi) if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Borrowers, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Section 14.9), which shall survive as to such
Replaced Lender with respect to any liabilities incurred by such Replaced Lender
relating to periods prior to the date such Replaced Lender ceased to be a Lender
hereunder.


--------------------------------------------------------------------------------


(c)           Each Lender may sell, negotiate or grant participations to other
parties who are Eligible Assignees in all or part of the obligations of the
Borrowers outstanding under the Loan Documents, upon notice to the Agent and the
Borrowers; provided that any such sale, negotiation or participation shall be in
compliance with the applicable federal and state securities laws and the other
requirements of this Section 14.3.  No participant shall constitute a “Lender”
under any Loan Document, and Borrowers shall continue to deal solely and
directly with Agent and the Lenders.  No such participant is intended to be a
third party beneficiary of the provisions of this Agreement or the other Loan
Documents, permitted to enforce any of the provisions hereof or thereof.

(d)           Each Lender may disclose to any proposed assignee or participant
any information relating to Borrowers or any Subsidiary of a Borrower; provided,
that prior to such disclosure such proposed assignee or participant shall have
agreed in writing to keep any such information confidential substantially on the
terms of Section 14.3(f).

(e)           The grant of a participation interest shall be on such terms as
the granting Lender determines are appropriate, provided only that (i) the
holder of such a participation interest shall not have any of the rights of a
Lender under this Agreement, (ii) the consent of the holder of such a
participation interest shall not be required for amendments or waivers of
provisions of the Loan Documents other than those that (A) extend the term of
the Credit Commitments, (B) decrease the rate of interest or the amount of any
fee or any other amount payable to the Lenders under the Loan Documents, (C)
reduce the principal amount payable under the Loan Documents, or (D) extend the
date fixed for the payment of principal or interest or any other amount payable
under the Loan Documents, and (iii) the holder may not transfer or participate
any of its interest without the consent of the Agent.

(f)            Each Lender understands that some of the information and
documents furnished to it pursuant to this Agreement may be confidential and
each Lender agrees that it will keep all non-public information, documents and
agreements so furnished to it confidential and will make no disclosure to other
Persons of such information or agreements until it shall have become public,
except (i) to the extent required in connection with matters involving
operations under or enforcement or amendment of the Loan Documents; (ii) to such
Lender’s examiners and auditors or in accordance with such Lender’s obligations
under law or regulations or pursuant to subpoenas or other process to make
information available to governmental agencies and examiners or to others; (iii)
to any corporate parent of any Lender so long as such parent agrees to accept
such information or agreement subject to the restrictions provided in this
Section 14.3(f); (iv) to any participant Lender or trust company of any Lender
so long as such participant shares the corporate parent with such Lender and
agrees to keep such information, documents or agreement confidential in
accordance with the restrictions provided in this Section 14.3(f); (v) to Agent
or to any other Lender and their respective counsel and other professional
advisors and to its own counsel and professional advisors so long as such
Persons are instructed to keep such information confidential in accordance with
the provisions of this Section 14.3(f); (vi) to proposed assignees and
participants in accordance with Section 14.3(d); (vii) as Agent or Lender
determines appropriate after the occurrence of an Event of Default; and (viii)
with the prior written consent of the Borrowers.

14.4        Effectiveness; Binding Effect; Governing Law.  This Agreement shall
become effective when it shall have been executed by the Borrowers, Agent and
each Lender and thereafter shall be binding upon and inure to the benefit of the
Borrowers, the Agent, each Lender and their respective successors and assigns,
except that the Borrowers shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Agent and
all the Lenders.  THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING
EFFECT TO ITS CHOICE OF LAW DOCTRINE.

14.5        Consent to Jurisdiction; Venue; Agent for Service of Process.  All
judicial proceedings brought against any party to this Agreement with respect to
this Agreement and the Loan Documents may be brought in any state or federal
court of competent jurisdiction in the County of Santa Clara in the State of
California, and by execution and delivery of this Agreement, each party hereto
accepts for itself and in connection with its properties, generally and
unconditionally, the nonexclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.  Each party irrevocably waives any right it may have to
assert the doctrine of forum non conveniens or to object to venue to the extent
any proceeding is brought in accordance with this Section.  Each party
designates and appoints its respective Responsible Officer,


--------------------------------------------------------------------------------


from time to time, and such other Persons as may hereafter be selected by such
party irrevocably agreeing in writing to so serve as its agent to receive on its
behalf service of all process in any such proceedings in any such court, such
service being hereby acknowledged by such party to be effective and binding
service in every respect.  A copy of any such process so served shall be mailed
by registered mail to a party at the address provided in Section 10 hereto,
except that unless otherwise provided by applicable law, any failure to mail
such copy shall not affect the validity of service of process.  If any agent
appointed by a party refuses to accept service, such party hereby agrees that
service upon it by mail shall constitute sufficient notice.  Nothing herein
shall affect the right to serve process in any other manner permitted by law or
shall limit the right of a party hereto to bring proceedings against another in
courts of any jurisdiction.

14.6        Entire Agreement.  This Agreement with Exhibits and Schedules and
the other Loan Documents embody the entire agreement and understanding between
the parties hereto and supersedes all prior agreements and understandings
relating to the subject matter hereof, provided that any financing statements
previously filed for the benefit of Agent and/or any Lender shall continue to
perfect Agent’s security interest in the Collateral.

14.7        Separability of Provisions.  In case any one or more of the
provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

14.8        Obligations Several.  The obligation of each Lender hereunder is
several, and no Lender shall be responsible for the obligation or commitment of
any other Lender hereunder.  Nothing contained in this Agreement and no action
taken by the Lenders pursuant hereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity.

14.9        Indemnification.  Each Borrower shall indemnify, defend, protect and
hold harmless Agent, each Lender and their respective officers, employees, and
agents against:  (a) all obligations, demands, claims, and liabilities claimed
or asserted, in each case, in writing, by any other party in connection with the
transactions evidenced by the Loan Documents; and (b) all losses or Lender
Expenses in any way actually incurred or paid as a result of or in any way
arising out of the transactions between Agent or such Lender and such Borrower
under the Loan Documents (including without limitation reasonable attorneys fees
and expenses), except for losses or expenses under (a) or (b) above caused by
Agent’s or such Lender’s or their respective officers’, employees’ and agents’
gross negligence or willful misconduct.

14.10      Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.

14.11      Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.  Delivery of manually executed counterparts of this Agreement
shall immediately follow delivery by telecopy.

14.12      Survival.  All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding.  The obligations of Borrowers to indemnify Agent and Lenders
with respect to the expenses, damages, losses, costs and liabilities described
in Section 14.9 shall survive until all applicable statute of limitations
periods with respect to actions that may be brought against any of them have
run.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

BORROWERS:

 

 

 

AVIZA TECHNOLOGY, INC.

 

 

 

By:

/s/ Patrick C. O’Connor

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

AVIZA, INC.

 

 

 

By:

/s/ Patrick C. O’Connor

 

Title:

Executive Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]


--------------------------------------------------------------------------------


 

AGENT:

 

 

 

UNITED COMMERCIAL BANK

 

 

 

 

 

By:

Yu-Fu Lin

 

 

 

Title:

Vice President and Relationship Manager

 

[LENDER SIGNATURE PAGES FOLLOW]

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]


--------------------------------------------------------------------------------


 

UNITED COMMERCIAL BANK

 

 

 

 

 

By:

Yu-Fu Lin

 

 

 

Title:

Vice President and Relationship Manager

 

 

 

Pro Rata Share:  45.45%

 

 

 

Credit Commitment:  $25,000,000

 

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]


--------------------------------------------------------------------------------


 

EAST WEST BANK

 

 

 

 

 

BY:

/s/ Kelvin Chan

 

 

 

TITLE:

First Vice President

 

 

 

Pro Rata Share:  36.36%

 

 

 

Credit Commitment:  $20,000,000

 

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]


--------------------------------------------------------------------------------


 

LENDER: CHINATRUST BANK (U.S.A.)

 

 

 

 

 

BY:

/s/ Jane Ho

 

 

 

TITLE:

Senior Vice President and Team Leader

 

 

 

 

 

 

 

BY:

/s/ Glenn Murakami

 

 

 

TITLE:

Senior Vice President

 

 

 

Pro Rata Share: 18.18%

 

 

 

Credit Commitment:  $10,000,000

 


--------------------------------------------------------------------------------